            Case 1:16-cv-01931-RDB Document 2 Filed 05/26/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

VAN CLEVE ASHLEY,                             *

       Petitioner,
                                                              Civil Action No.: RDB-16-1931
       v.                                     *               Criminal No.: RDB-06-0034

UNITED STATES OF AMERICA,
                                              *
       Respondent.

*      *       *       *       *     *   *  *    *  *                        *       *       *
                                   MEMORANDUM ORDER

       Now pending before this Court is Petitioner’s Motion to Vacate Judgment under 28 U.S.C.

§ 2255. (ECF No. 82.) Petitioner seeks vacatur of his 18 U.S.C. § 924(c) conviction. By

agreement of counsel, the Motion to Vacate that conviction (ECF No. 82 ) is GRANTED.

       Pursuant to 18 U.S.C. § 924(c), an additional term of incarceration may be imposed upon

“any person who, during and in relation to any crime of violence…uses or carries a firearm, or

who, in furtherance of any such crime, possesses a firearm.” The “crime of violence” underlying

Ashley’s § 924(c) charge was conspiracy to tamper with a witness. (Judgment & Commitment

Order, ECF No. 41.) Counsel acknowledge that this offense no longer qualifies as a crime of

violence in light of the recent opinion of the United States Supreme Court in United States v. Davis,

139 S. Ct. 2319 (2019) and the opinion of the United States Court of Appeals for the Fourth Circuit

in United States v. Simms, 914 F.3d 229, 233 (4th Cir. 2019) (en banc).

       Accordingly, the Defendant Ashley is entitled to a resentencing in the criminal case, United

States v. Ashley, Criminal No. RDB-06-0034. Therefore, the Motion to Vacate (ECF No. 82) is

GRANTED and the civil case, Ashley v. United States, Civil No. RDB-16-1931, shall be CLOSED.

Ashley’s resentencing has been scheduled for September 24, 2020 at 3:00 p.m.
       Case 1:16-cv-01931-RDB Document 2 Filed 05/26/20 Page 2 of 2



IT IS HEREBY SO ORDERED THIS 26TH DAY OF MAY, 2020.




                                                /s/
                                        Richard D. Bennett
                                        United States District Judge




                                    2
